Citation Nr: 0116031	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
herniated intervertebral disk at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1995 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's claim of entitlement to 
service connection for low back strain.  At that time, the RO 
assigned a noncompensable evaluation under Diagnostic Code 
5295.  In a rating decision dated in June 1996, the RO 
assigned a 20 percent evaluation, under Diagnostic Code 5293 
for a herniated intervertebral disk of L5-S1, central.

This case was previously before the Board in June 1997, on 
which occasion, it was remanded to the RO for additional 
development.  In a December 1999 decision, the Board denied a 
rating in excess of 20 percent for the service-connected low 
back disability.  Thereafter, the veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).

In October 2000, the Court vacated the December 1999 decision 
that denied a rating in excess of 20 percent for the low back 
disability and remanded the case to the Board for additional 
development. 


REMAND

One basis for the Court's remand was the requirement to 
consider additional VA records that were not present in the 
claims file at the time of the Board's December 1999 
decision.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As such, these records 
must be reviewed with regard to the issue on appeal.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA 
examination dated in September 1998 was found to be 
inadequate, since the examiner did not fully comply with the 
instructions of the Board's 1997 remand.  

Additionally, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) of 2000, which requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA.  The RO can consider this new law while the 
case is at the RO.  

Accordingly, this case is remanded for the following actions:

1.  After any necessary information and 
authorization have been obtained from the 
veteran, copies of all treatment records, 
which have not already been associated 
with the claims file, for the veteran's 
low back disability, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and added to the 
claims file.  The RO should in any event 
obtain all outstanding VA treatment 
records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain these records, 
and describing any further action to be 
taken with respect to the claim.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2),(c).

2.  After copies of all treatment records 
have been associated with the claims file 
to the extent possible, the veteran 
should be afforded an examination by a VA 
orthopedic surgeon in order to determine 
the nature and extent of severity of his 
herniated intervertebral disk at L5-S1.  
All indicated tests and studies should be 
performed.  The examiner should be 
requested to report the range of motion 
of the low back in degrees of arc with an 
explanation as to what is the normal 
range of motion of the low back.  All 
findings and diagnoses should be reported 
in detail.  The examiner should be 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his low back and offer an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Does the service-connected low back 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the low back, 
and, if so, to what extent; the presence 
and degree of, or absence of, muscle 
atrophy attributable to the low back; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected low 
back; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should 
annotate that the claims file was 
available and was reviewed.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure that they are in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to a 
rating in excess of 20 percent for a 
herniated intervertebral disk at L5-S1, 
with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and 
DeLuca v Brown, 8 Vet. App. 202 (1995), 
as warranted.  The RO should also 
consider the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
not reporting for any scheduled VA examinations without good 
cause shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1996), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


